PER CURIAM: *
Keith Parker, federal prisoner # 04330-095, who was convicted of, inter alia, possession with intent to distribute marihuana and cocaine base, appeals the denial of his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). The government moves for summary affirmance and, alternatively, for an extension of time to file its brief.
Because Parker does not meaningfully challenge the ■ denial of the § 3582(c)(2) motion, he has abandoned the critical issue in the appeal. See Brinkmann v. Dall. Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). The government’s motion for summary affirmance is GRANTED, and the judgment is AFFIRMED. The government’s alternative motion for an extension of time to file its brief is DENIED as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.